Citation Nr: 1445460	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for a respiratory disorder other than COPD, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Jeffery E. Marion, Attorney



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the case for further development in November 2013. That development was completed, and the case has since been returned to the Board for appellate review.  In light of the additional evidence received on remand, the issue on appeal has been bifurcated and recharacterized to more accurately reflect the nature of the claim.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The Virtual VA electronic claims file contains additional evidence of the Veteran's ongoing VA treatment for multiple disorders, including respiratory issues, and a December 2013 VA examination addendum opinion.  That evidence has been reviewed by the agency of original jurisdiction (AOJ).  The VBMS electronic claims file contains another copy of the December 2013 VA addendum opinion; there are no other records in VBMS.

The issue of entitlement to service connection for a respiratory disorder other than COPD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's COPD did not manifest in service and is not otherwise related to his active service, including exposure to asbestos.



CONCLUSION OF LAW

COPD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO provided the Veteran with a notice letter in January 2010, prior to the initial decision on the claim in May 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the January 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate his claim for service connection and of the division of responsibilities for obtaining that evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  His service treatment records as well as all identified and available post-service medical records are in the claims file, including VA treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the Veteran and his representative.  

The Veteran was also afforded a VA examination in May 2010 in connection with his claim, and a clarifying opinion was obtained in December 2013 in response to the Board's November 2013 remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report and VA opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on the examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.   

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

COPD is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for COPD.

The Veteran contends that his COPD is a result of exposure to asbestos during service.  Specifically, he claims that, while serving in the Navy as a Boatswain's Mate on the USS El Paso, he slept under asbestos-covered piping and that he was exposed to asbestos during regular operations and maintenance.   See February 2012 Veteran's statement.

At the outset, the Board notes that there are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims.  See VA Adjudication Procedures Manual Rewrite (M21-1MR), IV.ii.2.C.9; VAOPGCPREC 4-2000 (April 13, 2000).

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M21-1MR.IV.ii.2.C.9.c-d.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.   A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  M21-1MR.IV.ii.2.C.9.h; see also VAOPGCPREC 4-2000.

It should be noted that the pertinent parts of the M21-1MR guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service.   Dyment v. West, 13 Vet. App. 141, 145   (1999),  aff'd, Dyment v. Principi, 287 F. 3d 1377   (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board acknowledges the Veteran's claimed exposure to asbestos during his military service.  His military occupational specialty (MOS) was Boatswain's Mate (BM 0100).  The RO noted that the probability of exposure to asbestos was minimal.  See October 2011 SOC; May 2010 RD.  

The Veteran's service personnel records show that he served on the USS El Paso.  His July 1972 entrance medical examination reveals normal lungs/chest, and he denied any of history of tuberculosis, asthma, shortness of breath, or chronic cough.  During service, he was diagnosed with upper respiratory infections in July 1972 and August 1972; strep throat in January 1973; and cough and congestion noted as a viral syndrome in March 1975.  His May 1975 separation examination indicated that his chest and lungs were normal.   

VA treatment records dated in September 2009 document abnormal chest x-rays (CXR).  The reviewing doctor felt that the abnormality could be related to lung disease, and further investigation was indicated.  The Veteran returned for additional chest x-rays in November 2009.  Upon review of these x-rays, the doctor noted the radiological impressions, which included: moderate to severe emphysema, pleural thickening, and scarring "likely related" to the "remote infection."  The doctor listed a diagnosis of COPD and asbestosis, but did not provide any further opinion regarding etiology.  

In May 2010, the Veteran was afforded a VA examination at which time he admitted to having a smoking history of approximately 50 packs per year, but noted that he reduced his smoking in 1998.  He also reported many years of post-service employment in the painting and wallpaper business, which concluded in 2008.  The examiner diagnosed him with COPD and stated that "[i]t is considered less likely than not that [the Veteran's] [COPD] is secondary to his time in the military service.  It is more likely the result of his smoking."  The examiner also indicated that "the abnormalities seen on the [CXR] and CAT scan are more consistent with a previous lung infection and [COPD] and are not felt to be secondary to asbestos [exposure]."  Thus, even if the Veteran was exposed to asbestos, the examiner found that the current COPD was more likely related to his smoking.

After a request for clarification from the Board in its November 2013 remand, the same VA examiner clarified:

As noted in the previous C&P RESP report, the [V]eteran had documented upper respiratory infections in the service.  There were no lower respiratory infections (e.g. pneumonia) in service.  Upper respiratory infections would be unlikely to result in CXR abnormalities, while lower respiratory infections (e.g. pneumonia) would be likely to result in CXR abnormalities.  There were no CXR abnormalities noted in service.  The ETS exam was negative for any lung conditions.   According to the records, the in service upper respiratory infections were acute transitory conditions which resolved without chronicity or residual.  It appears most likely that the CXR abnormalities (i.e.  the "previous lung infections") noted in the previous C&P RESP report developed subsequent to discharge from military service, and are less likely than not to be etiologically related to military service.

The Veteran was admitted to a private hospital for acute shortness of breath in June 2012.  He was diagnosed with a collapsed lung, COPD, and a mass near the top of his left lung.  A patient-provided history of asbestosis is also listed in these hospital records.  X-rays taken during this hospital course indicate findings of emphysema.  The discharge summary notes "severe COPD with extensive emphysematic changes in the upper lung zones with scarring and volume loss in the right middle and lower lobes as well as dependent atelectasis and scarring." 

After his recovery, the Veteran followed up with his VA doctor, and his diagnosis remained COPD.  See VA treatment records 2009-2014 in Virtual VA.

The Board notes that emphysema is "one of several diseases known collectively as [COPD]," or, in other words, a subtype of COPD.  See Mayo Clinic, "Emphysema," http://www.mayoclinic.com/health/emphysema/DS00296; UpToDate medical database, accessed through Veterans Health Administration (both sources reviewed Sept. 2014).

Based on the foregoing, the Board finds that the Veteran's COPD did not manifest during service or for many years thereafter.  As previously noted, the Veteran had upper respiratory infections in June 1972 and August 1972; strep throat in January 1973; and cough and congestion noted as a viral syndrome in March 1975.  However, a May 1975 separation examination report indicates that a clinical evaluation of his lungs and chest were normal.  Moreover, the earliest evidence of treatment for COPD is dated in September 2009.  Indeed, the Veteran himself listed the onset date of his respiratory issues as December 2008.  See December 2009 claim.  Therefore, the Board concludes that Veteran's current COPD did not have its onset in service.

In addition to the lack of evidence showing COPD manifested during service or in close proximity thereto, the weight of the probative evidence of record does not link the Veteran's COPD to his military service.  

The VA examiner reviewed the claims file, considered the Veteran's own reported history, and performed a physical examination after which he concluded that the Veteran's COPD was less likely related to asbestos exposure during service and more likely the result of his smoking.  

The Veteran's treating VA physician did not provide an opinion regarding the etiology of the Veteran's COPD.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation.  Instead, any nexus opinion would require further consideration.  

Nevertheless, even if the Veteran were found to be competent on these medical issues, the Board finds that the VA examiner's opinion is more probative than the Veteran's more general lay assertions.  The examiner has knowledge, training, and expertise, and his conclusions are supported by a rationale based on such knowledge, an examination, and his review of the claims file and medical history.

Based on the foregoing, the preponderance of the evidence is against the claim. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for COPD is not warranted.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.

REMAND

On review, it appears that the Veteran may have a current respiratory disorder in addition to COPD.  In this regard, private treatment records dated in June 2012 show that the Veteran was assessed with a pneumothorax; granulomatous disease of the lung; chronic interstitial pulmonary fibrosis; right pleural thickening; and aspergillus, in addition to COPD and related symptomology.  To afford the Veteran all due consideration, another clarifying medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to the May 2010/December 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current respiratory disorder other than COPD.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file.  It should be noted that there are private treatment records dated in June 2012 show that the Veteran was assessed with a pneumothorax; granulomatous disease of the lung; chronic interstitial pulmonary fibrosis; right pleural thickening; and aspergillus, in addition to COPD and related symptomology.

The examiner should identify all current respiratory disorders other than COPD that the Veteran has had at any point since December 2009.  For each disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder manifested in or is otherwise related to his military service, to include any asbestos exposure.

The examiner should address whether any of these findings are manifestations of COPD or a separate respiratory disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


